Citation Nr: 9922626	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Evaluation of asbestosis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1961.

In part, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
by the RO that granted a claim of entitlement to service 
connection for asbestosis, rated 10 percent disabling, 
effective from April 15, 1993.  This appeal also arises from 
a July 1995 rating decision by the RO that denied a claim of 
entitlement to service connection for COPD.  (The asbestosis 
issue was previously remanded by the Board in June 1997.)

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.


FINDING OF FACT

Evidence has been presented which implicitly links COPD with 
military service.



CONCLUSION OF LAW

The claim of service connection for COPD is well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

Correspondence from a private physician, dated in 
September 1993, indicates that the veteran did not have 
significant pulmonary disease related to asbestos.  
Nevertheless, further correspondence, dated in August 1995, 
indicates that the veteran's chest x-rays included irregular 
interstitial markings and mild pleural thickening, which the 
physician believed were secondary to asbestos-related disease 
and early asbestosis.  Such evidence suggests, by its failure 
to address COPD, that no relationship exists between 
asbestos-related disease and COPD.  However, at a 
November 1994 VA examination, the diagnoses included marked 
respiratory impairment consistent with COPD and history of 
asbestos exposure.  It was noted that x-rays did not support 
a diagnosis of asbestosis.  Following a September 1997 VA 
examination, the diagnoses were "history of marked 
respiratory impairment consistent with COPD with abnormal 
[pulmonary function studies] and chest x-ray" and "history 
of asbestos exposure without x-ray evidence of asbestosis."

Implicit in the November 1994 and September 1997 assessments, 
when read together with the other evidence mentioned above, 
is a suggestion that impairment of the veteran's pulmonary 
capacity is due to COPD which is in turn possibly related to 
a history of asbestos exposure, even though asbestosis has 
not clearly been identified.  The reasonable inferences made 
from reading these reports lead the Board to conclude that 
the veteran's claim of service connection for COPD is well 
grounded.  In other words, there is a suggestion that COPD is 
either directly linked to, or made worse by the veteran's 
history of asbestos exposure, a history which has been linked 
to service implicitly by the grant of service connection for 
asbestosis.  Consequently, the Board finds the claim of 
service connection well grounded.


ORDER

The claim of service connection for COPD is well grounded; to 
this extent, the appeal is granted.


REMAND

As suggested above, the veteran contends that his COPD is 
either caused by or aggravated by his service-connected 
asbestosis.  In this regard, the Board notes that service 
connection may be granted for a disability that results from 
disease or injury incurred in or aggravated by service, or 
for disability that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.  Further, notwithstanding the absence of a 
direct relationship, there are instances when a nonservice-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant is to "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 374, 
448 (1995).

Since the evidence described above suggests, by implication, 
a possible relationship between COPD and a history of 
asbestos exposure, either directly or by aggravation, the 
Board finds that further evidentiary development would be 
helpful to clarify any such relationship.  

As far as the claim for a higher evaluation for asbestosis is 
concerned, the Board notes that the veteran's asbestosis was 
originally evaluated, by analogy to unspecified 
pneumoconiosis, under 38 C.F.R. § 4.97, Diagnostic Code 6802 
(1996).  Subsequently, however, the section of the rating 
schedule for determining the disability evaluations to be 
assigned for respiratory disorders was changed, effective 
October 7, 1996.  The veteran filed this claim prior to 
October 7, 1996.  Thus, the version more favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  (The Board remanded this case in June 
1997 so that both the old and new criteria could be applied 
by the RO.)

Diagnostic Code 6802 provided for a 10 percent evaluation if 
such disorder is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  
38 C.F.R. § 4.97, Code 6802 (1996).  A 30 percent evaluation 
was warranted if the disorder was moderate with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  Id.  A 60 percent 
evaluation was warranted if the disorder was severe, with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Id.  A 
100 percent evaluation was warranted if such disorder was 
pronounced with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit, with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  Id.

Under the new criteria for rating Interstitial Lung Disease, 
including asbestosis, FVC of 75 to 80 percent predicted, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (1998).  FVC of 65 to 74 percent 
predicted, or DLCO (SB) of 56 to 65 percent predicted 
warrants a 30 percent rating.  Id.  FVC of 50 to 64 percent 
predicted, or DLCO (SB) of 40 to 55 percent predicted, or 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation warrants a 60 
percent rating.  Id.  FVC less than 50 percent predicted, or 
DLCO (SB) less than 40 percent predicted, or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or cor pulmonale or pulmonary 
hypertension, or required outpatient oxygen therapy warrants 
a 100 percent rating.  Id.  

The RO has already reviewed the veteran's claim under both 
the new and older rating criteria.  However, in light of the 
pulmonary function test results obtained at a September 1997 
VA examination, the Board believes that additional 
development is required to clarify whether the veteran's 
current pulmonary findings are due solely to service-
connected disability.  This is especially important if COPD 
or other lung disability is found to be unrelated to, or only 
partially made worse by, asbestosis or asbestos exposure.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
pulmonary disorder(s), including recent 
treatment for service-connected 
disability, that has not already been 
made a part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).

2.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for a comprehensive 
VA pulmonary examination to determine the 
nature and probable etiology of any 
pulmonary disability(ies) and the current 
severity of any asbestosis.  Pulmonary 
function tests and x-ray studies should 
be performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should 
provide an opinion as to the medical 
probability that any pulmonary disorder, 
including COPD, is traceable, even in 
part, to military service, including any 
in-service exposure to asbestos, or to 
already service-connected asbestosis.  An 
opinion should also be provided as to the 
medical probability that COPD has been 
made worse by already service-connected 
disability.  With respect to the severity 
of service-connected asbestosis, the 
studies conducted should include those to 
determine the following: FVC, DLCO (SB), 
maximum oxygen consumption (with 
cardiorespiratory limit), and maximum 
exercise capacity.  The values of the 
aforementioned should be specifically 
recorded.  Findings such as the degree of 
dyspnea on exertion should be addressed.  
The examiner should indicate whether the 
veteran is currently experiencing 
asbestosis or residuals thereof, and 
identify the degree of the veteran's 
pulmonary impairment as shown on 
pulmonary function testing that is 
attributable to COPD, service-connected 
asbestosis, and/or other pulmonary 
impairment, if feasible.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above and a copy of the new rating 
criteria for asbestosis, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.

3.  The RO should then re-adjudicate the 
claims, to include consideration of VA's 
revised criteria for rating asbestosis.  
The RO should determine whether the old 
or new regulations are more favorable to 
the veteran and apply those criteria more 
favorable to him.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






